UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04760 DWS Advisor Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2010 Annual Report to Shareholders DWS RREEF Global Real Estate Securities Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Tax Information 41 Investment Management Agreement Approval 46 Summary of Management Fee Evaluation by Independent Fee Consultant 50 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2010 Average Annual Total Returns as of 12/31/10 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A 17.16% -6.30% -1.32% Class C 16.19% -7.11% -2.17% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 10.43% -8.13% -2.61% Class C (max 1.00% CDSC) 16.19% -7.11% -2.17% No Sales Charges Class S 17.20% -6.10% -1.12% Institutional Class 17.59% -5.92% -.99% FTSE EPRA/NAREIT Developed Real Estate Index+ 19.63% -5.26% -.32% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *The Fund commenced operations on July 5, 2006. Index returns began on June 30, 2006. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2010 are 1.75%, 2.56%, 1.83% and 1.24% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS RREEF Global Real Estate Securities Fund — Class A [] FTSE EPRA/NAREIT Developed Real Estate Index+ The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on July 5, 2006. Index returns began on June 30, 2006. +The FTSE EPRA/NAREIT Developed Real Estate Index is an unmanaged, market-weighted index designed to represent general trends in eligible real estate equities worldwide. Relevant real estate activities are defined as the ownership, disposure and development of income-producing real estate. The index includes a range of regional and country indices, Dividend+ indices, Global Sectors, Investment Focus, and a REITs and Non-REITs series. The Index is calculated using closing market prices and translates into US dollars using Reuters closing price. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 12/31/10 $ 12/31/09 $ Distribution Information Twelve Months as of 12/31/10: Income Dividends $ Lipper Rankings — Global Real Estate Funds Category as of 12/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 77 of 77 3-Year 58 of 71 81 Class C 1-Year 86 of 86 3-Year 64 of 71 89 Class S 1-Year 75 of 75 3-Year 57 of 71 80 Institutional Class 1-Year 65 of 65 3-Year 54 of 71 75 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2010 to December 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2010 Actual Fund Return* Class A Class C Class S Institutional Class Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class C Class S Institutional Class DWS RREEF Global Real Estate Securities Fund 1.45% 2.25% 1.35% .99% For more information, please refer to the Fund's prospectuses. Portfolio Management Review DWS RREEF Global Real Estate Securities Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS RREEF Global Real Estate Securities Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. RREEF America L.L.C. ("RREEF"), an indirect, wholly owned subsidiary of Deutsche Bank AG, is the subadvisor for the fund. Pursuant to agreements between RREEF and Deutsche Alternatives Asset Management (Global) Limited, Deutsche Asset Management (Hong Kong) Limited and Deutsche Investments Australia Limited (the "sub-subadvisors"), these entities act as sub-subadvisors to the fund. The sub-subadvisors, which are indirect, wholly owned subsidiaries of Deutsche Bank AG, act under the supervision of the Board, DIMA and RREEF. RREEF allocates, and reallocates as it deems appropriate, the fund's assets among the sub-subadvisors. Deutsche Alternatives Asset Management (Global) Limited evaluates stock selections for the European portion of the fund's portfolio. Deutsche Asset Management (Hong Kong) Limited and Deutsche Investments Australia Limited evaluate stock selections for the Asian and Australian portions of the fund's portfolio, respectively. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team John F. Robertson, CFA Lead Portfolio Manager Jerry W. Ehlinger, CFA Daniel Ekins John Hammond Portfolio Managers William Leung Ross McGlade John W. Vojticek Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Global real estate investment securities endured a weak start to the year 2010 as investor risk aversion prompted a pullback in prices. However, global REITs rebounded over the remainder of the first quarter based on better-than-expected economic results and optimism over the prospects for global growth. In July 2010, relief that the tense European economic situation was being remediated through government austerity programs and measures by the European Central Bank, backed up by surprisingly strong economic data from the Eurozone, provided a boost to the global real estate market.1 Real estate securities in much of Asia also performed well early in the third quarter as Singapore's government reported robust gross domestic product (GDP) growth.2 In the closing months of 2010, global real estate securities advanced as the worldwide economy continued to show improvement, and the announcement of additional quantitative easing by the US Federal Reserve Board (the Fed) sparked rallies in stock markets around the world. During November 2010, global investment markets had been hurt by renewed worries regarding troubled banks, excessive debt and rising bond yields in peripheral Eurozone countries, including Greece, Ireland, Spain and Portugal. However, assurances from European officials calmed the markets, and UK and Continental Europe real estate securities rebounded. Japanese real estate issues performed especially well based on the Bank of Japan's favorably received asset purchase program, which encouraged additional investment in high-quality real estate issues there. Lastly, US REITs enjoyed positive performance to close the year based on encouraging economic signals, including stronger US consumer demand, increased manufacturing activity and additional hiring by corporations. For its most recent fiscal year ended December 31, 2010, DWS RREEF Global Real Estate Securities Fund returned 17.16%. (Class A shares; returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) In comparison, the fund's benchmark, the FTSE EPRA/NAREIT Developed Real Estate Index,returned 19.63%.3 Over the calendar year, both stock selection and regional allocation detracted from relative performance. The largest detractor from a regional allocation standpoint was an overweight to the underperforming Asia ex-Japan region, while our underweight to the outperforming Europe ex-UK region also detracted.4 Those factors more than offset favorable regional allocation deriving from the fund's underweight to the underperforming Australia region. Stock selection was positive in Asia ex-Japan and the Americas, but this was offset by weak stock selection within the UK and Japan. Positive Contributors to Fund Performance For the period, our overweight position in the Philippine residential and office company Megaworld Corp. contributed significantly to performance. Megaworld has benefited from the growth in business process outsourcing to Filipino workers. In addition, an overweight to the Hong Kong office and retail company Hysan Development Co. Ltd. contributed significantly to returns. As a leading real estate firm in the region, Hysan has been a prime beneficiary of recent office and retail growth, supported by the strong economy in Hong Kong and healthy tourist spending there. Negative Contributors to Fund Performance The fund's overweight position in China Overseas Land & Investment Ltd., one of the largest property companies on the Chinese mainland, detracted from performance. The company was negatively affected by the Chinese government's moves during 2010 to tighten economic policy in order to restrain inflation. Another detractor came from holdings in Nippon Building Fund Inc., as our overweight there was not well timed, the recovery of the Japanese office market took longer than anticipated and rent decreases within Nippon's properties as well as a lack of acquisitions by the company disappointed investors. Outlook and Positioning As the global economy advances toward firmer footing, issues deriving from the 2008 financial crisis will inevitably spark occasional sell-offs. Government austerity will test investor resolve, inflation is a potential problem for emerging markets and geopolitical uncertainty is an issue for many regions of the world. However, accelerating improvement in most economies bodes well for real estate fundamentals and should also serve to offset rising interest rates. Following 2010's strong bounce back for the global real estate securities market, led by the United States, Hong Kong and Japan, markets in the best-performing regions appear fairly valued, while laggards such as the UK, Continental Europe and Australia remain attractively valued but lack catalysts to ignite returns. However, dividends for many global real estate issues are rising, and earnings growth has resumed across the board. In our view, given favorable global economic momentum, in the coming months positive earnings surprises for the majority of listed real estate securities firms seem more likely than disappointments. The fund's largest regional overweight is to Asia (ex-Japan), the area of the world that was least affected by the global financial crisis, and where GDP growth and macroeconomic factors are most favorable. Our largest underweight is to Europe (ex-UK). Sovereign debt concerns continue to plague the region, and economic headwinds that will make recovery slow at best persist. 1The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. 2Gross domestic product is the value of goods and services produced in an economy. 3The FTSE EPRA/NAREIT Developed Real Estate Index is an unmanaged, market-weighted index designed to represent general trends in eligible real estate equities worldwide. Relevant real estate activities are defined as the ownership, disposure and development of income-producing real estate. The index includes a range of regional and country indices, Dividend+ indices, Global Sectors, Investment Focus, and a REITs and Non-REITs series. The index is calculated using closing market prices and translates into US dollars using Reuter's closing price. 4"Overweight" means that a fund holds a higher weighting in a given sector compared with its benchmark index. "Underweight" means that a fund holds a lower weighting in a given sector. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/10 12/31/09 Common Stocks 99% 99% Cash Equivalents 1% 1% 100% 100% Sector Diversification (As a % of Common Stocks and Warrants) 12/31/10 12/31/09 Diversified 43% 49% Office 18% 11% Shopping Centers 11% 13% Apartments 7% 6% Regional Malls 7% 6% Health Care 5% 7% Hotels 3% 2% Storage 3% 4% Industrials 3% 2% 100% 100% Geographical Diversification (As a % of Common Stocks and Warrants) 12/31/10 12/31/09 United States 41% 38% Hong Kong 17% 19% Japan 11% 9% Australia 8% 10% United Kingdom 6% 8% Singapore 4% 5% France 4% 4% Canada 4% 3% Netherlands 2% 2% Other 3% 2% 100% 100% Asset allocation, sector diversification and geographical diversification are subject to change. Ten Largest Equity Holdings at December 31, 2010 (29.0% of Net Assets) Country Percent 1. Sun Hung Kai Properties Ltd. Specializes in premium-quality residential and commercial projects for sale and investment Hong Kong 5.6% 2. Simon Property Group, Inc. Owner and operator of regional shopping malls United States 4.5% 3. Mitsui Fudosan Co., Ltd. Builds, sells, leases and manages real estate properties Japan 3.0% 4. Westfield Group Invests in, leases and manages shopping centers Australia 2.6% 5. AvalonBay Communities, Inc. Self-managed, multifamily real estate investment trust United States 2.5% 6. Boston Properties, Inc. Developer of commercial and industrial real estate United States 2.5% 7. Hongkong Land Holdings Ltd. Invests in and develops commercial properties Hong Kong 2.3% 8. Sumitomo Realty & Development Co., Ltd. Developer, manager and seller of homes and condominiums Japan 2.0% 9. Wharf Holdings Ltd. Develops and invests in real estate properties Hong Kong 2.0% 10. SL Green Realty Corp. Owns and operates office buildings United States 2.0% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of December 31, 2010 Shares Value ($) Common Stocks 98.0% Australia 8.3% CFS Retail Property Trust Charter Hall Group Charter Hall Office REIT Dexus Property Group Goodman Group GPT Group ING Office Fund Mirvac Group Stockland Westfield Group (Units) Westfield Retail Trust* (Cost $69,566,718) Bermuda 0.0% Hongkong Land Holdings Ltd. (Cost $362,290) Brazil 0.2% Aliansce Shopping Centers SA (Cost $1,445,446) Canada 3.4% Boardwalk Real Estate Investment Trust (a) Boardwalk Real Estate Investment Trust (a) Canadian Real Estate Investment Trust Chartwell Seniors Housing Real Estate Investment Trust (a) Chartwell Seniors Housing Real Estate Investment Trust (a) H&R Real Estate Investment Trust (Units) InnVest Real Estate Investment Trust (Cost $30,536,043) Channel Islands 0.5% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $5,710,628) China 0.8% Agile Property Holdings Ltd. (Cost $6,127,826) Finland 0.2% Technopolis Oyj (Cost $2,296,190) France 3.7% Fonciere des Regions ICADE Klepierre Unibail-Rodamco SE (Cost $32,898,141) Germany 0.2% Alstria Office REIT-AG (Cost $1,355,768) Hong Kong 16.9% China Overseas Land & Investment Ltd. Hang Lung Properties Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Hysan Development Co., Ltd. Kerry Properties Ltd. New World Development Co., Ltd. Sun Hung Kai Properties Ltd. The Link REIT Wharf Holdings Ltd. (Cost $132,041,310) Italy 0.4% Immobiliare Grande Distribuzione (Cost $3,286,623) Japan 10.3% Daikyo, Inc.* (b) Japan Real Estate Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Nippon Building Fund, Inc. Sumitomo Realty & Development Co., Ltd. (Cost $85,313,306) Malta 0.0% BGP Holdings PLC* (Cost $0) 9 Netherlands 1.9% Corio NV Eurocommercial Properties NV (CVA) Wereldhave NV (Cost $15,325,594) Norway 0.3% Norwegian Property ASA* (Cost $3,095,251) Philippines 0.7% Megaworld Corp. (Cost $2,954,244) Singapore 3.8% CapitaLand Ltd. CapitaMall Trust CDL Hospitality Trusts Keppel Land Ltd. Suntec Real Estate Investment Trust (Cost $31,236,708) Sweden 0.3% Kungsleden AB (Cost $1,832,108) United Kingdom 5.8% Big Yellow Group PLC Capital & Regional PLC* Conygar Investment Co. PLC Derwent London PLC Development Securities PLC Hansteen Holdings PLC Land Securities Group PLC Max Property Group PLC* Metric Property Investments PLC* NR Nordic & Russia Properties Ltd. Primary Health Properties PLC Quintain Estates & Development PLC* Safestore Holdings PLC Segro PLC Songbird Estates PLC* South African Property Opportunities PLC* Terrace Hill Group PLC* UNITE Group PLC* (Cost $58,260,843) United States 40.3% AMB Property Corp. (REIT) Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) (b) Boston Properties, Inc. (REIT) Brandywine Realty Trust (REIT) BRE Properties, Inc. (REIT) (b) Brookdale Senior Living, Inc.* Brookfield Properties Corp. (b) Campus Crest Communities, Inc. (REIT) Cogdell Spencer, Inc. (REIT) Colonial Properties Trust (REIT) CommonWealth REIT (REIT) DCT Industrial Trust, Inc. (REIT) Developers Diversified Realty Corp. (REIT) (b) Digital Realty Trust, Inc. (REIT) Douglas Emmett, Inc. (REIT) Equity Lifestyle Properties, Inc. (REIT) Extra Space Storage, Inc. (REIT) General Growth Properties, Inc. (REIT) Glimcher Realty Trust (REIT) HCP, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) (b) Hudson Pacific Properties, Inc. (REIT) Kimco Realty Corp. (REIT) LTC Properties, Inc. (REIT) Nationwide Health Properties, Inc. (REIT) Pebblebrook Hotel Trust (REIT) Post Properties, Inc. (REIT) ProLogis (REIT) PS Business Parks, Inc. (REIT) Public Storage (REIT) (b) Ramco-Gershenson Properties Trust (REIT) Regency Centers Corp. (REIT) (b) Sabra Health Care REIT, Inc. (REIT) Senior Housing Properties Trust (REIT) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) Strategic Hotels & Resorts, Inc. (REIT)* Tanger Factory Outlet Centers, Inc. (REIT) Taubman Centers, Inc. (REIT) (Cost $315,794,269) Total Common Stocks (Cost $799,439,306) Closed-End Investment Company 0.3% Luxembourg ProLogis European Properties* (Cost $2,159,366) Securities Lending Collateral 4.4% Daily Assets Fund Institutional, 0.27% (c) (d) (Cost $40,593,440) Cash Equivalents 1.1% Central Cash Management Fund, 0.19% (c) (Cost $9,800,280) % of Net Assets Value ($) Total Investment Portfolio (Cost $851,992,392)+ Other Assets and Liabilities, Net ) ) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. * Non-income producing security. +The cost for federal income tax purposes was $926,883,444. At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $20,963,508. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $110,598,602 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $89,635,094. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2010 amounted to $39,503,585, which is 4.3% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
